DETAILED ACTION
The action is responsive to the Application filed on 08/18/2021. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 4 recites an "attribute contributor" however this term is not described or referenced in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "actionable content generation unit is configured to analyze/generate/map/calculate/identify and assign/render/set" in claims 1-3, 9, 11 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8, 9, 11, 13, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

As to claims 1-3, 9, 11 and 19, the scope of the claims are indefinite because the specification does not clearly disclose/link the corresponding structure for achieving the recited function in the following means plus function claim limitations: "actionable content generation unit is configured to analyze/generate/map/calculate/identify and assign/render/set"".

As to claims 3 and 13, the claims recites “the generated actionable content” which lacks antecedent basis therefore making the claim indefinite. For the purposes of examination, Examiner assumed claim 3 to depend from claim 2 and claim 13 to depend from claim 12.

As to claims 5, 6, 8, 15, 16 and 18 the claims recites “the confidence contributor” which lacks antecedent basis therefore making the claim indefinite. For the purposes of examination, Examiner assumed the claims to recite “a confidence contributor”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 20180315427 A1, hereinafter Kwon).

As to claim 1, Kwon discloses a system for generating and rendering intent-based actionable content, the system comprising: 
an electronic device comprising an input device, at least one processor (Kwon Figure 16 1620), a memory unit operably and communicatively coupled to the at least one processor (Kwon Figure 16 1630), and a display unit (Kwon Figure 16 1660); and 
an actionable content generation unit operably coupled to the at least one processor and an input interface on the electronic device (Kwon Figure 16 1630), wherein the actionable content generation unit is configured to: 
analyze an input message received from the input interface into plurality of words ("For example, referring to FIG. 10B, the user terminal 100 may obtain a user utterance input 1011 saying that 'increase the size of the screen'," Kwon paragraph 0223; "According to certain embodiments, the NLU module 220 may grasp user intent by performing syntactic analysis or semantic analysis. The syntactic analysis may divide the user input into syntactic units (e.g., words, phrases, morphemes, and the like) and determine which syntactic elements the divided units have," Kwon paragraph 0093); 
generate a plurality of tokens of the input message based on the plurality of words ("According to certain embodiments, the NLU module 220 may grasp user intent by performing syntactic analysis or semantic analysis. The syntactic analysis may divide the user input into syntactic units (e.g., words, phrases, morphemes, and the like) and determine which syntactic elements the divided units have," Kwon paragraph 0093, dividing user input into syntactic units (i.e., generating tokens)); 
generate a static model comprising a criteria for mapping tokens, intent definitions, and a list of campaigns for one or more data access objects ("According to some embodiments, the NLU module 220 may determine the intent of the user and parameter by using a matching rule that is divided into a domain, intent, and a parameter (or a slot) necessary to grasp the intent. For example, the one domain (e.g., an alarm) may include a plurality of intent (e.g., alarm settings, alarm cancellation, and the like), and one intent may include a plurality of parameters (e.g., a time, the number of iterations, an alarm sound, and the like). For example, the plurality of rules may include one or more necessary parameters. The matching rule may be stored in a natural language understanding database (NLU DB) 221," Kwon paragraph 0094; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, mapping intents to tokens and performing actions based on the intents (i.e., campaigns)); 
map the generated plurality of tokens of the input message with a plurality of intent definitions of a static model to identify an intent of the input message ("According to some embodiments, the NLU module 220 may determine the intent of the user and parameter by using a matching rule that is divided into a domain, intent, and a parameter (or a slot) necessary to grasp the intent. For example, the one domain (e.g., an alarm) may include a plurality of intent (e.g., alarm settings, alarm cancellation, and the like), and one intent may include a plurality of parameters (e.g., a time, the number of iterations, an alarm sound, and the like). For example, the plurality of rules may include one or more necessary parameters. The matching rule may be stored in a natural language understanding database (NLU DB) 221," Kwon paragraph 0094); 
calculate a confidence level for the input message based on the mapped intent definitions of the plurality of tokens, and wherein the confidence level is any one of a no confidence level, a low confidence level, a medium confidence level, and a high confidence level ("In the case where the result of operation 902 indicates that the confidence level of the first domain exceeds the first critical value, in operation 903, the intent classifier 812 may determine at least one intent in the first domain based on at least one of a text corresponding to the user utterance or context information. According to some embodiments, the intent classifier 812 may perform an operation of determining at least one rule ID in the first domain, as an operation of determining the intent. According to various embodiments, the intent classifier 812 may determine the intent based on the confidence level corresponding to each of at least one or more intents," Kwon paragraph 0182, determining confidence levels for intents); and 
identify and assign at least one campaign to the input message based on the identified intent and the calculated confidence level ("In the case where the result of operation 902 indicates that the confidence level of the first domain exceeds the first critical value, in operation 903, the intent classifier 812 may determine at least one intent in the first domain based on at least one of a text corresponding to the user utterance or context information. According to some embodiments, the intent classifier 812 may perform an operation of determining at least one rule ID in the first domain, as an operation of determining the intent. According to various embodiments, the intent classifier 812 may determine the intent based on the confidence level corresponding to each of at least one or more intents," Kwon paragraph 0182; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, determining an intent based on confidence levels and then proposed actions (i.e., campaigns) are either listed or automatically performed based on the determined intent);
wherein the at least one campaign is retrieved from a campaign data, and wherein the campaign data comprises definitions of intent and ongoing campaigns ("According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, proposed actions (i.e., campaigns) are either listed or automatically performed).

As to claim 2, Kwon further discloses the system as claimed in claim 1, wherein the actionable content generation unit is further configured to generate at least one actionable content based on the matched at least one campaign ("For example, as illustrated in FIG. 10C, the user terminal 100 may output a screen displaying a text 1012 indicating a plurality of path rules and may obtain a user input to select one of the plurality of texts," Kwon paragraph 0028; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C," Kwon paragraph 0229; Kwon Figure 10C "Please select what you want from following" and "1. To enlarge recent photo in gallery" option).

As to claim 3, Kwon further discloses the system as claimed in claim 2, wherein the actionable content generation unit is further configured to render at least one element containing the generated actionable content on the input interface ("For example, as illustrated in FIG. 10C, the user terminal 100 may output a screen displaying a text 1012 indicating a plurality of path rules and may obtain a user input to select one of the plurality of texts," Kwon paragraph 0028; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C," Kwon paragraph 0229; Kwon Figure 10C "Please select what you want from following" and "1. To enlarge recent photo in gallery" option).

As to claim 4, Kwon further discloses the system as claimed in claim 1, wherein each of the tokens is further assigned with an intent contributor and an attribute contributor ("According to various embodiments, the NLU module 220 may grasp the meaning of words extracted from a user input by using linguistic features (e.g., grammatical elements) such as morphemes, phrases, and the like and may match the meaning of the grasped words to the domain and intent to determine user intent. For example, the NLU module 220 may calculate how many words extracted from the user input is included in each of the domain and the intent, for the purpose of determining the user intent. According to certain embodiments, the NLU module 220 may determine a parameter of the user input by using the words that are the basis for grasping the intent," Kwon paragraph 0095, words in the user input can have both intent (i.e., a intent contributor) and a parameter (i.e., an attribute contributor)).

As to claim 5, Kwon further discloses the system as claimed in claim 4, wherein the intent contributor is used for assigning an intent with the token, and wherein a confidence contributor is used for assigning a confidence level with the token ("According to various embodiments, the NLU module 220 may grasp the meaning of words extracted from a user input by using linguistic features (e.g., grammatical elements) such as morphemes, phrases, and the like and may match the meaning of the grasped words to the domain and intent to determine user intent. For example, the NLU module 220 may calculate how many words extracted from the user input is included in each of the domain and the intent, for the purpose of determining the user intent. According to certain embodiments, the NLU module 220 may determine a parameter of the user input by using the words that are the basis for grasping the intent," Kwon paragraph 0095, words in the user input can have both intent (i.e., a intent contributor) and a parameter (i.e., an attribute contributor); "According to certain embodiments, the DM module 240 may determine whether the user intent grasped by the NLU module 220 is clear. For example, the DM module 240 may determine whether the user intent is clear, based on whether the information of a parameter is sufficient. The DM module 240 may determine whether the parameter grasped by the NLU module 220 is sufficient to perform a task. According to some embodiments, in the case where the user intent is not clear, the DM module 240 may provide feedback for making a request for necessary information to the user. For example, the DM module 240 may perform a feedback process for making a request for information about the parameter for grasping the user intent," Kwon paragraph 0107, using the parameter to determine if an intent is clear (i.e., a confidence level of an intent)).

As to claim 6, Kwon further discloses the system as claimed in claim 1, wherein the high confidence level is detected based on the intent contributor and a confidence contributor assigned with the token ("In operation 908, the processor of the intelligence server 200 may determine that intents of specified number, which have a high confidence level," Kwon paragraph 0187; "According to certain embodiments, the DM module 240 may determine whether the user intent grasped by the NLU module 220 is clear. For example, the DM module 240 may determine whether the user intent is clear, based on whether the information of a parameter is sufficient. The DM module 240 may determine whether the parameter grasped by the NLU module 220 is sufficient to perform a task. According to some embodiments, in the case where the user intent is not clear, the DM module 240 may provide feedback for making a request for necessary information to the user. For example, the DM module 240 may perform a feedback process for making a request for information about the parameter for grasping the user intent," Kwon paragraph 0107, intent is clear and has a high confidence level based on intent and the parameter).

As to claim 7, Kwon further discloses the system as claimed in claim 1, wherein the medium confidence level is detected based on at least any one of the intent contributor, and a non-confidence contributor assigned with the token ("According to certain embodiments, the execution manager module 153 may manage execution states of the actions 141b and 143b of the apps 141 and 143. For example, the execution manager module 153 may receive information about the execution states of the actions 141b and 143b from the apps 141 and 143. For example, in the case where the execution states of the actions 141b and 143b are in partial landing states (for example, where a parameter necessary for the actions 141b and 143b has not been inputted), the execution manager module 153 may transmit information about the partial landing to the intelligence agent 151. The intelligence agent 151 may make a request for an input of necessary information (e.g., parameter information) to the user by using the received information. For another example, in the case where the execution states of the actions 141b and 143b are in an operating state, the utterance may be received from the user, and the execution manager module 153 may transmit information about the apps 141 and 143 being executed and the execution states of the apps 141 and 143 to the intelligence agent 151. The intelligence agent 151 may receive parameter information of the user utterance through the intelligence server 200 and may transmit the received parameter information to the execution manager module 153. The execution manager module 153 may change a parameter of each of the actions 141b and 143b to a new parameter by using the received parameter information," Kwon paragraph 0077; "According to certain embodiments, the DM module 240 may determine whether the user intent grasped by the NLU module 220 is clear. For example, the DM module 240 may determine whether the user intent is clear, based on whether the information of a parameter is sufficient. The DM module 240 may determine whether the parameter grasped by the NLU module 220 is sufficient to perform a task. According to some embodiments, in the case where the user intent is not clear, the DM module 240 may provide feedback for making a request for necessary information to the user. For example, the DM module 240 may perform a feedback process for making a request for information about the parameter for grasping the user intent," Kwon paragraph 0107, ask the user for more information (i.e., have a medium confidence level of intent) because the user did not include parameter information with the intent information).

As to claim 8, Kwon further discloses the system as claimed in claim 1, wherein the low confidence level is detected based on at least any one of the intent contributor, a confidence contributor, a non-confidence contributor assigned with the token ("According to certain embodiments, the execution manager module 153 may manage execution states of the actions 141b and 143b of the apps 141 and 143. For example, the execution manager module 153 may receive information about the execution states of the actions 141b and 143b from the apps 141 and 143. For example, in the case where the execution states of the actions 141b and 143b are in partial landing states (for example, where a parameter necessary for the actions 141b and 143b has not been inputted), the execution manager module 153 may transmit information about the partial landing to the intelligence agent 151. The intelligence agent 151 may make a request for an input of necessary information (e.g., parameter information) to the user by using the received information. For another example, in the case where the execution states of the actions 141b and 143b are in an operating state, the utterance may be received from the user, and the execution manager module 153 may transmit information about the apps 141 and 143 being executed and the execution states of the apps 141 and 143 to the intelligence agent 151. The intelligence agent 151 may receive parameter information of the user utterance through the intelligence server 200 and may transmit the received parameter information to the execution manager module 153. The execution manager module 153 may change a parameter of each of the actions 141b and 143b to a new parameter by using the received parameter information," Kwon paragraph 0077; "According to certain embodiments, the DM module 240 may determine whether the user intent grasped by the NLU module 220 is clear. For example, the DM module 240 may determine whether the user intent is clear, based on whether the information of a parameter is sufficient. The DM module 240 may determine whether the parameter grasped by the NLU module 220 is sufficient to perform a task. According to some embodiments, in the case where the user intent is not clear, the DM module 240 may provide feedback for making a request for necessary information to the user. For example, the DM module 240 may perform a feedback process for making a request for information about the parameter for grasping the user intent," Kwon paragraph 0107, ask the user for more information (i.e., have a low confidence level of intent) because the user did not include parameter information with the intent information).

As to claim 9, Kwon further discloses the system as claimed in claim 1, wherein the actionable content generation unit is further configured to set the no confidence level as a default confidence level ("Referring to FIG. 9A, in operation 901, the domain classifier 811 may determine one domain (or an app), based on at least one of a text corresponding to a user utterance or context information. According to certain embodiments, the domain classifier 811 may determine a domain based on the confidence level corresponding to each of at least one or more domains," Kwon paragraph 0180, domain confidence levels are determined after user utterance is captured and analyzed (i.e., each domain has a default no confidence level before being analyzed)).

As to claim 10, Kwon further discloses the system as claimed in claim 1, wherein the confidence level is using at least any one of a direct application or a booster application ("The intent classifier 812 may determine the intent in the domain determined by the domain classifier 811, based on at least one of the text corresponding to the user utterance or the context information. According to certain embodiments, the intent may correspond to an operation performed by using an app corresponding to a domain, and the intent classifier 812 may perform the operation of determining the rule ID as the operation of determining the intent," Kwon paragraph 0149; "According to some embodiments, the context information may include information (or information of an app being executed in background) of an app, which has been executed before the user utterance is entered, state information of the app, or the like," Kwon paragraph 0150; "According to certain embodiments, the data associated with the selected path rule may include at least one of context information (e.g., app information, state information of the app, or the like) at a point in time when the user terminal 100 receives the user utterance input, the intent (or rule ID) of the selected path rule, a text corresponding to a user utterance input, a text, which corresponds to the intent, in the text corresponding to the user utterance input, or a domain (or an app) of the selected path rule," Kwon paragraph 0227; "For example, in the case where the app that the user terminal has executed before the intelligence service is performed is a gallery app, the intent classifier 812 may determine at least one intent in a gallery app," Kwon paragraph 0193, intent is determined based on the text of the user utterance and context information one of which can be an app that was being used at the time of the utterance (i.e., one intent’s confidence level is boosted or determined based on the current application being used).

As to claim 11, Kwon discloses a method for generating and rendering intent-based actionable content, the method comprising steps of: 
analyzing an input message received from an input interface of an input device by using an actionable content generation unit ("For example, referring to FIG. 10B, the user terminal 100 may obtain a user utterance input 1011 saying that 'increase the size of the screen'," Kwon paragraph 0223; "According to certain embodiments, the NLU module 220 may grasp user intent by performing syntactic analysis or semantic analysis. The syntactic analysis may divide the user input into syntactic units (e.g., words, phrases, morphemes, and the like) and determine which syntactic elements the divided units have," Kwon paragraph 0093); 
generating a plurality of tokens of the input message into plurality of words with the actionable content generation unit ("According to certain embodiments, the NLU module 220 may grasp user intent by performing syntactic analysis or semantic analysis. The syntactic analysis may divide the user input into syntactic units (e.g., words, phrases, morphemes, and the like) and determine which syntactic elements the divided units have," Kwon paragraph 0093, dividing user input into syntactic units (i.e., generating tokens)); 
generating a static model comprising a criteria for mapping tokens, intent definitions, and a list of campaigns for one or more data access objects ("According to some embodiments, the NLU module 220 may determine the intent of the user and parameter by using a matching rule that is divided into a domain, intent, and a parameter (or a slot) necessary to grasp the intent. For example, the one domain (e.g., an alarm) may include a plurality of intent (e.g., alarm settings, alarm cancellation, and the like), and one intent may include a plurality of parameters (e.g., a time, the number of iterations, an alarm sound, and the like). For example, the plurality of rules may include one or more necessary parameters. The matching rule may be stored in a natural language understanding database (NLU DB) 221," Kwon paragraph 0094; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, mapping intents to tokens and performing actions based on the intents (i.e., campaigns)); 
mapping each of plurality of tokens of the input message with intent definitions of a static model to identify intent of the input message by the actionable content generation unit ("According to some embodiments, the NLU module 220 may determine the intent of the user and parameter by using a matching rule that is divided into a domain, intent, and a parameter (or a slot) necessary to grasp the intent. For example, the one domain (e.g., an alarm) may include a plurality of intent (e.g., alarm settings, alarm cancellation, and the like), and one intent may include a plurality of parameters (e.g., a time, the number of iterations, an alarm sound, and the like). For example, the plurality of rules may include one or more necessary parameters. The matching rule may be stored in a natural language understanding database (NLU DB) 221," Kwon paragraph 0094); 
calculating a confidence level of the input message based on the mapped intent definitions of the plurality of tokens using the actionable content generation unit, and wherein the calculated confidence level is at least any one of a no confidence level, a low confidence level, a medium confidence level, and a high confidence level ("In the case where the result of operation 902 indicates that the confidence level of the first domain exceeds the first critical value, in operation 903, the intent classifier 812 may determine at least one intent in the first domain based on at least one of a text corresponding to the user utterance or context information. According to some embodiments, the intent classifier 812 may perform an operation of determining at least one rule ID in the first domain, as an operation of determining the intent. According to various embodiments, the intent classifier 812 may determine the intent based on the confidence level corresponding to each of at least one or more intents," Kwon paragraph 0182, determining confidence levels for intents); and 
identifying and assigning at least one campaign to the input message based on the identified intent and the calculated confidence level using the actionable content generation unit ("In the case where the result of operation 902 indicates that the confidence level of the first domain exceeds the first critical value, in operation 903, the intent classifier 812 may determine at least one intent in the first domain based on at least one of a text corresponding to the user utterance or context information. According to some embodiments, the intent classifier 812 may perform an operation of determining at least one rule ID in the first domain, as an operation of determining the intent. According to various embodiments, the intent classifier 812 may determine the intent based on the confidence level corresponding to each of at least one or more intents," Kwon paragraph 0182; "According to some embodiments, in the case where the user terminal 100 receives a plurality of path rules, the user terminal 100 may output a screen as illustrated in FIG. 10C. According to various embodiments, in the case where the user terminal 100 receives one path rule, the user terminal 100 may immediately perform the received path rule instead of outputting a screen as illustrated in FIG. 10C," Kwon paragraph 0229, determining an intent based on confidence levels and then proposed actions (i.e., campaigns) are either listed or automatically performed based on the determined intent).

As to claim 12, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 13, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 14, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 9 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 10 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10089981 B1 to Elangovan et al. discloses messaging account disambiguation where a user intent is determined by ranking a variety of intents with "low", "medium" and high confidence scores and proposing actions based on the determined intent;
US 20160217124 A1 to Sarikaya et al. discloses methods for understanding incomplete natural language query where a language query is assigned a user intent based on ranking intents according to confidence scores and performing actions based on the intent;
US 20200125919 A1 to Liu et al. discloses a virtual conversation method or system where intents are determined based on a user articulated language query, ranking the intents based on a confidence score of “high”, “medium” or “low” and proposing actions to a user based on the identified intent;
US 20200142719 A1 to Akbulut et al. discloses automatic generation of chatbot meta communication where a user intent is determined from a user articulated query and the application context from which the user is making the search query; and
US 20200380963 A1 to Chappidi et al. discloses a global re-ranker where a user intent for a natural language speech input is determined based on part on what applications the user currently has installed on their device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171